Citation Nr: 0703657	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  98-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

2.  Eligibility to nonservice connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 22, 1968 to 
January 23, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
a right knee disorder and eligibility for a nonservice 
connected disability pension.  The appellant relocated and 
his claim is now being addressed by the RO in Cleveland, 
Ohio. 

The appellant has testified before a Hearing Officer (HO) in 
July 1998 and a Decision Review Officer (DRO) in March 2005.  
He testified before the undersigned at a videoconference 
hearing in October 2006.  Transcripts have been associated 
with the claims file.  

In April 2003, the appellant submitted claims for service 
connection for disorders of the right foot, right hip, lower 
back, right sciatic nerve and left knee as secondary to the 
disorder of his right knee.  These issues are REFERRED to the 
RO for the appropriate action.  


FINDINGS OF FACT

1.  The appellant's diagnosis of arthritis of the right knee 
is first shown many years after service.

2.  There is no credible evidence that the appellant incurred 
a right knee injury during service.

3.  The appellant did not serve for 90 days of consecutive 
active duty military service.


CONCLUSIONS OF LAW

1.  The appellant's right knee arthritis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 
3.1(e, f), 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The appellant contends that he is entitled to service 
connection for his right knee, due to a training injury.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The appellant 
did not serve for 90 days, as discussed in more detail below, 
so the presumption is inapplicable.  

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

An August 1996 VA examination x-ray confirmed the diagnosis 
of arthritis.  A subsequent MRI performed in October 1996 
also showed torn semilunar cartilage.  The Board is satisfied 
with the medical evidence of current disability.  The Board 
turns now to the question of in-service incurrence.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss the in-service fall and pain. See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

However, the Board has determined that the appellant's 
allegations and reported history are simply not credible.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
appellant's statements are inconsistency.  

The appellant has testified, before the HO, the DRO and the 
undersigned, that he injured his right knee during a training 
exercise called "the Slide of Life."  The exercise, as the 
appellant describes it, involved hanging from a rope over a 
body of water and dropping into the water when called upon by 
the drill instructor.  He contends that he landed in water 
and mud, and wrenched his knee while being pulled free.  

The Board has reviewed the appellant's service medical 
records and can find no mention of treatment or injury of the 
right knee.  The appellant's January 1969 separation from 
service physical examination report is silent for any 
disorder of the right knee.  

The appellant has indicated that he sought medical attention 
after being pulled from the water and mud.  The appellant 
submitted an October 1996 statement in which he indicated 
that he had been taken for x-rays and been diagnosed with a 
knee sprain.  In testimony before the HO in July 1998, the 
appellant stated that he was seen by a medic, "had 
coldpacks/hotpacks and they did a wrap on it."  He states he 
told the examining person upon separation about the injury, 
but stated that it was not bothering him at that time.  In 
testimony before the DRO in March 2005, he stated that the 
medic checked for broken bones and "[t]hey just told me get 
back out there in the field."  He further indicated that the 
knee was not wrapped.  With respect to his physical condition 
upon separation from service, he stated that the knee was 
swollen, but that he did not actually have a physical 
examination.  In testimony before the undersigned in October 
2006, he stated that the medic "said I was a Marine, he gave 
me an aspirin and told me to go on--go back to duty."  He 
stated that he did not see a doctor upon separation from 
service, but signed some papers.

 In short, the appellant has provided radically different 
accounts of the injury event.  The Board is not inclined to 
give the appellant's accounts much weight when they vary from 
x-rays, which require hospital treatment, to "get back out 
there."  He has also not been consistent concerning the 
circumstances surrounding his separation from service - from 
he told someone about the injury to he did not get to see 
anyone and from the knee was not bothering him to it was 
swollen. Regardless of whether the appellant is purposely 
providing a false history or unintentionally doing so, the 
ultimate conclusion is that his statements are simply not 
credible evidence.  Because of the inconsistency, and the 
lack of any corroborating evidence, the Board finds that the 
appellant's allegations have limited, if any, probative 
value.

The appellant has also testified that he sought medical 
treatment post service.  He indicated that he first saw a Dr. 
W. or Dr. V. several times after arriving back home.  No 
records have been made available to confirm this.  The 
appellant also testified that he sought treatment at the 
MaGee Hospital in Pittsburgh, Pennsylvania.  At his July 1998 
hearing, he stated his treatment was in 1972 or 1973.  At his 
March 2005 and October 2006 hearings, he stated his treatment 
was in 1969, just prior to moving to California.  The 
hospital has indicated that no records on the appellant are 
available.  This is discussed in greater detail in the VCAA 
section below. 

In an attempt to bolster his claim, January and February 1997 
statements from the appellant's brother and sister, 
respectively, and April 2003 statements of his friends G.W. 
and H.H. were submitted to the record.  The appellant's 
brother indicated that the appellant did not have a leg or 
knee problem prior to joining the Marine Corps.  He stated 
his "knowledge of this came some time after he was 
discharged...."  The appellant's sister stated that she 
"never [knew] anything beginning [sic] wrong with my 
brother's legs or knees."  The appellant's friend G.W. 
indicated that after his return from service, the appellant 
"wasn't himself.  He moved slower and seemed to be in pain 
most of the time."  The appellant's friend H.H. stated that 
the appellant "was ill after he came home from the 
service."  None of these statements lend weight to the 
appellant's claim.  There is no indication that the 
declarants observed the appellant to have a problem with his 
right knee upon his return from service.  At best, they 
indicate that the appellant developed a leg or knee problem 
"some time after" his return.  These statements are simply 
too vague to support a finding in favor of the veteran.  They 
do not establish a continuity of symptomatology from the time 
of the appellant's service.

The Board has also given consideration to the medical records 
from October 1985 through March 1989.  These records were 
provided by the Social Security Administration, which found 
the appellant disabled as a result of an affective disorder 
in 1989.  These records, which include hospital intake 
examination reports and subsequent progress notes, do not 
indicate that the appellant suffered from a disorder of the 
right knee.  In fact, the appellant underwent several 
examinations and some hospitalizations in the 1980s for 
various problems, and although he provided a medical history 
to physicians that included such minor physical complaints as 
bunions, he never once reported a history of chronic knee 
pain or prior knee injury.  The first complaint of knee pain 
was in 1994, and the first time he reported the alleged in-
service injury was in 1995.  The lack of any sort of 
treatment or complaint of a right knee disorder in the years 
leading up to the appellant's claim for benefits weighs 
heavily against him.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The Board finds that the preponderance of the evidence is 
against a finding that the appellant incurred a right knee 
disorder inservice.  The appellant's account of his fall 
varies greatly and he is simply not competent to diagnose 
himself with any sort of chronic condition as a result of 
that alleged fall.  Furthermore, the appellant was found to 
be fit for discharge following a physical examination.  The 
statements submitted on his behalf do not establish that the 
appellant had a knee problem on his return from service.  
There is no treatment for many years following service.  The 
Board finds that the claim must fail for lack of evidence of 
in-service incurrence of a disease or injury of the right 
knee.  See Hickman, supra.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for a 
right knee disorder, to include arthritis.  See Gilbert, 1 
Vet. App. at 53.

II. Nonservice Connected Disability Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the appellant's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Vietnam Era is the period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive.  38 
C.F.R. § 3.2(f).

The appellant contends that he is entitled to nonservice- 
connected disability pension.  His Department of Defense Form 
214, Certificate of Release or Discharge from Active Duty, 
indicates that he served on active duty from November 22, 
1968 to January 23, 1969.  The appellant served a total of 62 
days on active duty.  There is no other period of verified 
service shown.  

The appellant does not dispute these service dates, but 
contends that he is entitled to a pension nonetheless.  

In short, the appellant's verified active service did not 
reach the minimum of 90 days.  Thus, the Board finds that the 
appellant does not meet the basic eligibility requirements 
for nonservice-connected pension benefits; he did not have 90 
days of active service.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  In this 
case, the appellant lacks legal entitlement to nonservice- 
connected disability pension due to insufficient qualifying 
service.

III. Veterans Claims Assistance Act

The Board believes that the disposition of the pension issue 
is based upon the operation of law.  As discussed above, the 
appellant did not have sufficient active duty service 
required under the law to be eligible for the nonservice-
connected disability pension.  The relevant facts are not in 
contention.  The Court has held that the VCAA has no effect 
on an appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).

With respect to the appellant's claim for service connection 
for his right knee, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in June 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in June 2005, he was 
provided six months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in January 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The June 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).


The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  At the appellant's March 
2005 DRO hearing and October 2006 hearing before the 
undersigned, the appellant indicated that he had did not 
remember when he began seeking treatment from VA providers 
while living in California.  On further questioning, the 
appellant indicated that he had been seeking treatment from 
the Sepulveda and West Los Angeles VA Medical Centers for his 
right knee since approximately 1970.  At his July 1998 HO 
hearing, however, he stated that he began receiving treatment 
at VA in the 1980's.  Furthermore, the August 1996 VA 
examination report indicated that the appellant had begun 
seeking treatment beginning in 1980 at Sepulveda VAMC for 
high blood pressure, arthritis, tennis elbow and a heart 
condition and treatment at the West Los Angeles VAMC for a 
heart condition.  Since the August 1996 VA examination report 
confirms that the appellant began seeking treatment in the 
1980's, the Board concludes that there are no outstanding 
records that are relevant to this case.  At best, they could 
show knee difficulties as of 1980, ten years too late.  
Private medical records identified by the appellant have been 
obtained, to the extent possible.  The MaGee Hospital 
identified by the appellant was contacted by the RO and 
responded that they had no relevant records.  The appellant 
also identified a Dr. W. or Dr. V. who treated him in 1969, 
but also indicated that the doctor has since died.  As a 
result, the appellant could not locate any records that had 
been in the doctor's possession.  The appellant has at no 
time referenced any further outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
right knee claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right knee disorder, 
to include arthritis, is denied.

Eligibility to nonservice connected disability pension is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


